1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***

6
      MINGBO CAI, Individually and On Behalf of
7     All Others Similarly Situated,
8                          Plaintiff,                      2:18-cv-01471-JCM-VCF
                                                           ORDER
9     vs.
      SWITCH, INC., et al.,
10
                           Defendant.
11

12
            Due to a conflict on the court’s calendar,
13
            IT IS HEREBY ORDERED that the hearing scheduled for 3:00 PM, October 11, 2019, is
14
     VACATED and RESCHEDULED to 10:30 AM, October 11, 2019, in Courtroom 3D. All else as ordered
15
     in ECF No. 98 remains the same.
16

17
            DATED this 1st day of October, 2019.
18
                                                                _________________________
19
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
